Citation Nr: 0825406	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-35 545	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected chronic neck pain 
with muscle spasm and limitation of motion.

2.  Entitlement to service connection for left ankle 
condition, to include as secondary to service-connected 
residuals, fracture of second and third metatarsals, left 
foot.

3.  Entitlement to service connection for neuroma, left foot, 
to include as secondary to service-connected residuals, 
fracture of second and third metatarsals, left foot.

4.  Entitlement to service connection for depression, claimed 
as secondary to service connected chronic neck pain with 
muscle spasm and limitation of motion and fracture of second 
and third metatarsals, left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1980.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from January 2005 and May 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Providence, Rhode Island.  The January 2005 decision 
denied service connection for a left ankle condition, neuroma 
of the left foot and  depression.  The May 2007 decision 
denied service connection for migraine headaches.  

The veteran testified at a Travel Board hearing held during 
May 2008 at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's claims file.  

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.



Matters not on appeal

In the January 2005 decision, the RO also granted an 
increased rating from 20 percent to 30 percent for service-
connected chronic neck pain with muscle spasm and limitation 
of motion, effective from August 24, 2004, and denied an 
increased rating for service-connected residuals, fracture of 
second and third metatarsals, left foot.  In the May 2007 
decision, the RO also denied service connection for a right 
foot condition.  The veteran did not appeal those aspects of 
those decisions.  
  
In a June 2006 decision, the RO granted service connection 
for tinnitus, with a 10 percent disability assigned effective 
from October 17, 2005.  In a July 2006 decision, the RO 
granted service connection for lumbosacral strain, with a 
20 percent disability rating assigned effective from August 
24, 2004.  In a January 2007 decision, the RO decreased the 
disability rating assigned for service-connected residuals, 
fracture of second and third metatarsals, left foot from 20 
percent to 10 percent disabling, effective from May 1, 2007.  
The veteran has not appealed those decisions.  

Those issues are therefore not in appellate status, and they 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
has headaches that are related to his service-connected 
chronic neck pain with muscle spasm and limitation of motion.

2.  The medical evidence of record indicate that the veteran 
has a left ankle condition that is attributable to his period 
of military service.

3.  The medical evidence of record demonstrates that the 
neuroma of the veteran's left foot is not attributable to his 
period of active service or to his service-connected 
residuals, fracture of second and third metatarsals, left 
foot.


CONCLUSIONS OF LAW

1.  A migraine headache disability is proximately due to the 
veteran's service-connected chronic neck pain with muscle 
spasm and limitation of motion.  38 C.F.R. § 3.310 (2007).

2.  A left ankle condition was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A neuroma of the left foot was not incurred in or 
aggravated by the veteran's military service, nor is it 
related to his service-connected residuals, fracture of 
second and third metatarsals, left foot.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for migraine headaches, 
a left ankle condition and a neuroma of the left foot.  As is 
explained elsewhere in this decision, a fourth issue on 
appeal, entitlement to service connection for depression, is 
being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The veteran was informed by letters 
dated in August 2004 and February 2007 that to support his 
claims, the evidence must show: an injury in military service 
or a disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; a 
relationship between the current disability and an injury, 
disease, or event in military service. 

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was asked in both 
letters to tell VA about "any additional information or 
evidence that you want us to try to get for you."  The August 
2004 letter asked the following: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  In the February 2007 letter, he 
was asked to send any evidence in his possession that 
pertained to his claim.  This complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 2006 letter, and again in the February 
2007 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and February 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service treatment records, reports of VA 
treatment, and private medical records.  

The veteran was provided with a VA examination in June 2004 
relating to his claim of service connection for neuroma of 
the left foot.  He was additionally provided a VA examination 
of both feet in August 2006, in part relating to the claim of 
service connection for neuroma of the left foot.   The record 
shows that the veteran has expressed his dissatisfaction with 
the August 2006 VA examination of his left foot, complaining 
that the doctor reported findings that were not based on a 
physical examination wherein he touched the veteran's left 
foot.  At the May 2008 hearing, the veteran requested a 
follow-up examination relating to neuroma of the left foot.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.
See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

No additional VA examination is necessary with respect to 
this claim.  In the present case, the veteran has already 
been provided with two VA examinations relating to his claim 
of service connection for neuroma of the left foot in June 
2004 and August 2006.  He has also filed a July 2006 report 
of examination of his left foot by a private podiatrist.  The 
evidence of record contains sufficient information to make a 
decision on the claim.  

To the extent that the veteran is contending that the VA 
examinations are somehow inadequate, the examination reports 
reflect review of the veteran's pertinent medical history and 
examination of the veteran.  The veteran' is not qualified by 
education or training o comment on medical matters such as 
the thoroughness of an examination.. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

It appears that the veteran may be displeased with the 
results of the examinations, which as discussed below are not 
favorable to his claim for service connection for a neuroma.  
This is hardly an adequate reason for scheduling another 
examination.  
As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet.App. 470, 
472 (1992); see also Counts v. Brown, 6 Vet.App. 473, 478-79 
(1994).

Although the veteran has not been provided with VA 
examinations specific to his claims of service connection for 
migraine headaches and for left ankle condition, there is 
sufficient VA treatment evidence in the file to render 
decisions on those claims, as further discussed below.  A VA 
examination and nexus opinion relating to the veteran's claim 
of service connection for depression is being requested in 
the remand that follows below. 

The Board notes that the evidence shows that the veteran is 
currently receiving Social Security disability benefits.  
However, his Social Security Administration records have not 
been obtained for the file.  The Board concludes that the 
file contains sufficient evidence in the form of VA treatment 
reports to render a decision in this case.  There is no 
realistic basis for concluding that the Social Security 
Administration records not of record would reveal any 
additional information which would be useful to the Board's 
decision.  Therefore, a remand to obtain records from the 
Social Security Administration or additional VA medical 
records is not necessary.  Neither the veteran nor his 
representative has indicated that they are pertinent to his 
claims.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal]. 

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his service 
organization.  As noted in the Introduction, the veteran 
testified at a Travel Board hearing during May 2008 which was 
chaired by the undersigned Veterans Law Judge.  



Relevant law and regulations

Direct service connection 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected chronic neck pain 
with muscle spasm and limitation of motion.

Analysis

Inasmuch as the veteran contends that his migraine headaches 
are only due to his service-connected chronic neck pain with 
muscle spasm and limitation of motion, the Board's analysis 
will be limited to secondary service connection.

With regard to Wallin element (1), in a January 2008 
treatment report, a VA neurologist, Dr. J.B., diagnosed the 
veteran with episodic headaches, with likely components of 
both migraine and tension type headaches.  Therefore, Wallin 
element (1), diagnosis of a current disability, has been met.

Wallin element (2), evidence of a service-connected 
disability, is also met because the record reveals that the 
veteran has been service connected for chronic neck pain with 
muscle spasm and limitation of motion since 1984.

Wallin element (3), medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability, is met as well.  In his January 2008 
report, Dr. J.B. opined that the veteran's neck pain and 
strain likely contribute to his headache disorder.  

There is no competent medical nexus evidence to the contrary.  
Indeed, the medical evidence of record contains repeated 
reference to the veteran's complaints of problems associated 
with his service-connected neck disability. 

All three Wallin elements of secondary service connection 
having been met, the veteran's claim of service connection 
for migraine headaches is therefore granted.



2.  Entitlement to service connection for left ankle 
condition, to include as secondary to service-connected 
residuals, fracture of second and third metatarsals, left 
foot.

The veteran appeals to be seeking service connection on both 
a direct and a secondary basis.

Analysis

Hickson element (1), medical evidence of a current left ankle 
disability, has been met.  In an April 2008 treatment report, 
a VA podiatrist, Dr. L.S., diagnosed the veteran as having 
left ankle osteoarthritis (confirmed by MRI), as well as 
posterior tibial tendon dysfunction.  A private podiatrist, 
Dr. G.K., in July 2006 diagnosed the veteran with chronic 
left ankle tendonitis and ligament strain.  

Hickson element (2), evidence of in-service injury, has also 
been met.  The veteran's service treatment records show that 
he was injured in November 1979 when a large tractor tire ran 
over his left foot and leg.  During February 1980, during 
follow-up treatment after a cast had been removed, the 
veteran complained of foot and ankle pain.  [In 1983 the 
veteran was granted service connection for residuals, 
fracture of second and third metatarsals of the left foot].

Hickson element (3), medical evidence of nexus, is met as 
well.  In his April 2008 treatment report, the VA podiatrist, 
Dr. L.S., noted the veteran's history of treatment for left 
foot and ankle pain; noted that the veteran had an in-service 
injury to his left ankle, and gave his opinion that the 
veteran's current left ankle disability was related to the 
in-service ankle injury.  There is no competent medical nexus 
evidence to the contrary.  

All three Hickson elements having been met, the veteran's 
claim of service connection for a left ankle condition is 
therefore granted.  Because service connection is being 
granted on a direct basis, the matter of secondary service 
connection is moot. 

3.  Entitlement to service connection for neuroma, left foot, 
to include as secondary to service-connected residuals, 
fracture of second and third metatarsals, left foot.

Analysis

Because the veteran has alternatively claimed service 
connection on a direct and a secondary basis, the Board's 
analysis will give consideration to the elements of both 
Hickson and Wallin.

As concerns element (1), current disability, in June 2004 a 
VA examiner diagnosed the veteran with a neroma of the left 
third intraspace.  The veteran's private podiatrist in July 
2006 diagnosed possible neuroma, intermetatarsal spaces #3 
and #4 left.  A VA examiner in August 2006 diagnosed 
"question of neuroma, left fourth interspace".  Therefore, 
there is sufficient evidence for the Board to conclude, that 
the veteran does have a neuroma of the left foot.  

With respect to element (2), there is no evidence of a 
neuroma in service or for a number of years thereafter.  A 
neuroma was first diagnosed in 2004.  However, as noted above 
the record shows that the veteran did sustain an injury to 
his foot during service when it was run over by a tractor 
tire, for which he has been service-connected for residuals 
of a fracture of the second and third metatarsals, left foot.  
Therefore, Hickson element (2), evidence of in-service 
injury, is met to that extent.  Wallin element (2), evidence 
of a service-connected disability, is also met.

Turning to Hickson and Wallin element (3), medical evidence 
of nexus, the VA examiner in June 2004 opined that the 
veteran's left neuroma was unrelated to the veteran's left 
foot disability.  Although somewhat ambiguously stated, the 
tenor of the opinion is that the neuroma is unrelated to both 
the original injury and the service-connected foot 
disability, which the examiner in essence indicated were one 
and the same.  There is no competent evidence to the 
contrary.  Thus, element (3) is not met, and the claim fails 
for lack of the necessary medical nexus.  

As was indicated above in connection with the VCAA, the 
veteran has expressed dissatisfaction with the VA examination 
reports.  Despite being accorded ample opportunity to do so, 
he has not however produced competent medical nexus evidence 
in support of his claim.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
therefore denied. 


ORDER

Service connection for migraine headaches is granted.

Service connection for a left ankle condition is granted.

Service connection for neuroma of the left foot is denied.


REMAND

4.  Entitlement to service connection for depression, claimed 
as secondary to service connected chronic neck pain with 
muscle spasm and limitation of motion and fracture of second 
and third metatarsals, left foot.  

The veteran's claim of service connection for depression is 
on a secondary basis only.  It is his contention that his 
depression is due to the pain and problems his service-
connected disabilities have caused.  

The record on appeal shows that the veteran has been 
diagnosed with, and treated for, depression.  He is service 
connected for several musculoskeletal disabilities.  
Therefore, Wallin elements (1) and (2) have been met.

Not currently of record is competent medical opinion evidence 
addressing the relationship between the veteran's current 
depression and his service-connected disabilities.  These 
questions must be addressed by appropriately qualified 
medical professionals.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

The Board observes in passing that there may be other reasons 
for the veteran's claimed depression.  See, e.g., the report 
of a VA outpatient dated December 8, 2006 which in addition 
to the veteran describing pain in his neck, back and feet, 
"He spend [sic] with me 30 minutes sharing his relationship 
with his ex-wife and difficulties he is facing in . . . his 
family situation." 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must schedule the veteran for a 
psychiatric examination.  The claims file 
must be provided for review.  The 
examiner should diagnose what, if any, 
current mental health disabilities the 
veteran has, including whether or not he 
currently has major depression.  As to 
any diagnosed mental health disabilities, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the disability is related to the 
veteran's service-connected disabilities 
as opposed to other problems such as 
those described in VA treatment records 
dated September 27, 2004 and April 6, 
2005.  A report should be prepared and 
associated with the veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection for 
a mental health condition claimed as 
depression and anxiety.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


